Citation Nr: 1128666	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to February 1993 with additional service in the Air National Guard from January 1976 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that the Veteran had indicated in her February 2008 VA Form 9 that she was only appealing the denial of service connection for tinnitus.  However, she also discussed her hearing loss in the reasons why she believed that VA decided her case incorrectly.  As such, the Veteran did reference hearing loss in her February 2008 substantive appeal.  Therefore, the Board may fairly construe the Veteran's appeal as encompassing the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss. Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an obligation to assess its own jurisdiction on appealed claims); see, e.g., Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to file a substantive appeal with respect to this claim does not automatically foreclose his appeal, render the claim final, or otherwise deprive the Board of jurisdiction); see, e.g., Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board proceeded to review claims on appeal where no Substantive Appeal was filed, Board implicitly waived the filing requirement of the Substantive Appeal as to those claims).  Accordingly, the Board finds that the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss is on appeal.

The merits of the reopened claims will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A December 2005 rating decision denied the Veteran's claim for service connection for hearing loss.  The Veteran did not appeal that decision after notice was sent the same month.  

2.  New evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  A December 2005 rating decision denied the Veteran's claim for service connection for tinnitus.  The Veteran did not appeal that decision after notice was sent the same month.  

4.  New evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2005 rating decision, and the claim for service connection for hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received since the December 2005 rating decision, and the claim for service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issues of whether new and material evidence has been submitted to reopen the claim for service connection for hearing loss and tinnitus, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen her claims.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claims for service connection for hearing loss and tinnitus, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that the Veteran's claims for service connection for hearing loss and tinnitus were previously considered and denied in a September 2005 rating decision.  However, at the time of that decision, the Veteran's service treatment records were not available for review.   

The RO later reconsidered the issues in a December 2005 rating decision following the receipt of the service department records.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

The Veteran was notified of the December 2005 rating decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board does note that the Veteran's representative submitted a statement in July 2006 in which he requested reconsideration of the September 2005 rating decision.  However, as noted above, the September 2005 rating decision was already reconsidered in December 2005, and there has been no notice of disagreement with the latter decision.  Indeed, the Veteran and her representative did not submit any statements referencing the December 2005 rating decision.  

In September 2006, the Veteran essentially requested that her claims for service connection for hearing loss and tinnitus be reopened.  Although the October 2006 rating has considered the claims for hearing loss and tinnitus as reopened, the Board must consider whether new and material evidence has been submitted.  Regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claims.  

In the prior rating decisions, the RO had considered the Veteran's service department records from her service in the Air National Guard between 1976 and 2002 and from her active duty service between May 2002 and February 2003.  Her  multiple entrance and separation examinations, periodic evaluations (including for flying) and hearing conservation tests between January 1976 and June 2002 show that the Veteran's hearing was within normal limits for VA purposes .  Her ears and drums were also normal.  The various accompanying reports of medical history also revealed no history of ear problems or hearing loss.  There was one record dated in June 2002 that indicated that the puretone threshold in her right ear was 55 decibels at 6000 Hertz and that she needed a 14 hour noise free examination.  If an abnormality was shown after such testing, then she would need an audiological examination for a hearing profile.  However, no other records suggested any problems with her ears.

The Veteran's service records did show that she regularly served as a loadmaster.  Her DD-214 for her period of active service from May 1992 to February 1993 also confirms her training as a loadmaster with service as an aircraft loadmaster, photo specialist, and transportation specialist.  

The RO denied service connection for hearing loss and tinnitus in the December 2005 rating decision based on there being normal hearing throughout service.  There was also no evidence to show that either hearing loss or tinnitus was incurred or aggravated by service.  

Among the evidence submitted after the December 2005 rating decision was an uninterpreted audiogram from August 2006.  Accompanying this audiogram is an August 2006 report, which appears to interpret the findings.  It was noted that the Veteran was seen for an audiological evaluation to assess hearing damage caused by work-related noise exposure while in the National Guard.  Her chief complaints were occasional, ringing noise experienced in the right ear and difficulty hearing in the presence of noise.  She reported being in the National Guard for 27 years with 10 years working as an aircraft load master.  She reported using headphone ear protection all of the time with earplugs under the headphones most of the time.  The audiological evaluation revealed normal otoscopic and tympanometry findings.  She had normal hearing in the left ear with a mild drop at 6000 Hertz and normal hearing in the right ear through 3000 Hertz with a mild to moderate sensorineural hearing loss beyond that point.  These audiological findings were recited in the diagnosis with the examiner opining with a certain degree of certainty that the pattern of hearing loss in the right ear may be due to noise damage.  It was recommended that she use hearing protection around high levels of noise and have her hearing reevaluated every two to three years to assess her status. 

The Veteran's exposure to noise was conceded by the RO in an October 2007 DRO conference note, which acknowledged her duties as a C-130 loadmaster and scheduled a VA examination to assess the cause of her tinnitus based on such exposure.

In addition, there is a November 2007 letter from the Veteran's private doctor, who stated that she had initially been seen at his office for hearing loss.  It was noted that she had since had an almost complete resolution of her sudden sensorineural hearing loss, but still had some persistent bilateral high frequency hearing loss, which the doctor suspected had some relationship to her noise exposure in her work environment.  She also had tinnitus associated with that hearing problem.  The doctor recommended annual evaluations for her hearing.

There is also a January 2008 VA audiological examination report.  The examiner reviewed the various audiograms from the service treatment records and noted that most of them showed a mild to moderate loss of hearing at 6000 Hertz in the right ear only.  The examiner also observed that the August 2006 private audiological report showed the same findings for the right ear.  The Veteran reported having tinnitus bilaterally, as well as an intermittent blocked feeling and fluctuating hearing in the left ear since the winter of 2007.  She had sporadic difficulty hearing, if the left ear was blocked.  It was noted that she served in the National Guard from 1976 to 2003, and she indicated she was activated for weeks at a time as a load master in Bosnia, Panama, and Sarajevo.  She was also exposed to noise from 1992 to 2003 as a C 130 Aircraft Load Master with exposure to engine noise.  The Veteran denied having recreational or occupational exposure to high noise.  She worked as a concierge for the post office, a letter carrier, and an account representative either prior to or after her discharge from the National Guard.  Her history was negative for ear infections.  She did report doing the Valsalva maneuver to "pop" the left ear when flying with more difficulty doing it recently.  She recalled having been told that she had problems on her hearing tests.  She stated that her tinnitus was bilateral and recurrent, but not constant.  The date of onset was unclear, but it was at least present in the past year.  She described the tinnitus as an intermittent, high pitch noise in both ears and "ocean" sounds in the left ear.

Audiological evaluation revealed the following measurements at 500, 1000, 2000, 3000, and 4000 Hertz:  Her right ear measured 10 decibels, 5 decibels, 5 decibels, 15 decibels, and 25 decibels.  Her left ear measured 20 decibels, 5 decibels, 0 decibels, 20 decibels, and 20 decibels.  Her speech recognition score was 98 percent in both ears.  The examiner provided an opinion, essentially rendering a negative opinion as to the causation.  However, he also stated that it was possible that there could be a medical reason for the hearing loss and the tinnitus and indicated that the issue should be deferred to an ear, nose and throat (ENT) specialist for an etiological opinion regarding the causation of both conditions.  

In her February 2008 substantive appeal, the Veteran challenged the history of tinnitus recorded in the January 2008 VA examination report stating that she has had tinnitus for many years.  She also indicated that her private physician intended to state that the noisy work environment referred in the November 2007 letter was the military work environment.  

Based on a review of the foregoing, the Board finds that new and material evidence has been submitted to reopen the previously denied claims for service connection for hearing loss and tinnitus.  The evidence now includes post-service evidence of possible hearing loss and tinnitus that may be related to service, as stated in the August 2006 private audiology report and the November 2007 private audiology report.  Such evidence of post-service manifestations regarding her hearing acuity and tinnitus were not previously before the RO when it denied this claim in December 2005.  While the Veteran's hearing was not shown to be disabling during the January 2008 VA examination, the evidence regarding her hearing acuity is significant, as the August 2006 audiology examiner 2006 and her November 2007 private physician both suggested that her hearing needed to be regularly re-checked for status, suggesting the possibility of future hearing loss disability.  Such evidence suggests the presence of post-service symptoms of tinnitus and possible hearing loss linked to in-service acoustic trauma.  Thus, the additional medical evidence relates to an unestablished fact necessary to substantiate the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for hearing loss and tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the Veteran has been notified in connection with her current claims for service connection for hearing loss and tinnitus.  In this regard, the record contains a letter dated in August 2005, but that letter was sent in connection with her claim that was denied in the September 2005 rating decision.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, as previously discussed, the January 2008 VA examiner rendered a negative opinion, yet recommended that the Veteran be referred to an ENT specialist.  In light of the time that has passed since the January 2008 audiology test and the recommendations of regular re-testing for hearing made by the private audiologist in August 2006, the Board finds that another audiology examination should be scheduled to determine the nature and etiology of any hearing loss and tinnitus that may be present.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice letter in connection with her claims for service connection for hearing loss and tinnitus.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claims; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.

The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completing the above action, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present. 

 If possible, an opinion should be obtained from an ears, nose, and throat specialist.  If such a specialist is unavailable, the claims file should be properly documented, and examiner should be one that VA deems appropriate to perform an examination for rating purposes. See Cox v. Nicholson, 20 Vet. App. 563 (2007) (the Court has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.")

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should provide an interpretation of any audiometric findings contained on a graph.

It should be noted that the absence of in- service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that she had noise exposure in service.  She is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then indicate whether the Veteran has current bilateral hearing loss and tinnitus and state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that such disorders are causally or etiologically related to her military service, including noise exposure.  He or she should also address whether the Veteran has tinnitus that is caused or otherwise related to any current hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  The RO should review the examination report to ensure it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


